CANWEST BROADCASTING AND NBC UNIVERSAL DOMESTIC TELEVISION DISTRIBUTION ANNOUNCE GROUNDBREAKING NEW AGREEMENT CANWEST ACQUIRES SLATE OF PRIMETIME SERIES AHEAD OF LOS ANGELES SCREENINGS NEW SERIES INCLUDE "KNIGHT RIDER", "MY OWN WORST ENEMY", "KATH & KIM" & THE SPIN-OFF OF "THE OFFICE" (TORONTO – May 6, 2008) – In an unprecedented move, Canwest Broadcasting and NBC Universal Domestic Television Distribution confirmed today that, for the first time, the companies have completed an agreement in advance of the annual Los Angeles Screenings. Canwest has acquired several new and returning programs slated for broadcast on its Canadian over-the air networks Global Television and E! for the 2008/09 season. The deal also includes programming for Canwest’s stable of twenty-one specialty cable channels. New programs acquired by Canwest that will premiere this Fall include the highly-anticipated new “KNIGHT RIDER” series; hot Christian Slater drama “MY OWN WORST ENEMY”; hilarious new comedy “KATH AND KIM” starring Molly Shannon and Selma Blair; plus slated for mid-season, the buzz-worthy spin-off of primetime hit “THE OFFICE”. Canwest has also renewed successful returning NBC Universal Television Domestic Distribution hits including Canada’s #1 Drama “HOUSE”; fan favourite “HEROES"; the Emmy-Award winning comedy “THE OFFICE”; the inspiring reality show “THE BIGGEST LOSER” and the critically-acclaimed series “LIFE” and “FRIDAY NIGHT LIGHTS". “We are thrilled to partner with NBC Universal Domestic TV Distribution to announce this landmark deal,” commented Barbara Williams, Executive Vice President, Content, Canwest Broadcasting. “As the television landscape continues to evolve, Canwest is proud to be in business with one of the industry’s most innovative companies.
